Appeal is from a conviction for selling intoxicating liquor, with a penalty of two years in the penitentiary.
Appellant has filed application for certiorari to correct the transcript, pointing out many alleged mistakes and errors therein, and asserting that it is impossible for him to brief his case in the present condition of the record. The errors appear to be attributable to the carelessness of the clerk in preparing the transcript for this court. We must enjoin upon such officers more care in the preparation of records to the end that useless delays may be avoided.
The certiorari is granted as prayed for.
Certiorari granted.
MORROW, PRESIDING JUDGE, absent.